UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6787


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERTO CARLOS ALVAREZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:07-cr-00289-HEH-1)


Submitted: November 17, 2020                                Decided: November 20, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roberto Carlos Alvarez, Appellant Pro Se. Stephen Eugene Anthony, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roberto Carlos Alvarez appeals from the district court’s order granting in part and

denying in part his motion for a sentence reduction pursuant to the First Step Act of 2018,

Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Alvarez, No. 3:07-cr-00289-HEH-1 (E.D. Va. May 11, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2